UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7026


ANTHONY JEROME WALKER,

                      Plaintiff – Appellant,

             v.

JANET COLEMAN,

                      Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03054-BO)


Submitted:    July 21, 2009                 Decided:   August 24, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jerome Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony   Jerome   Walker    appeals    the    district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).          We have reviewed the record and

find   no   reversible   error.    Accordingly,       we    affirm    for   the

reasons stated by the district court.              Walker v. Coleman, No.

5:09-ct-03054-BO (E.D.N.C. May 19, 2009).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                    2